UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7199



MICHAEL ANTHONY FEREBEE,

                                              Plaintiff - Appellant,

          versus


SHERIFF MCCABE; DR. CEJAS; MS. WATSON, Head
Nurse; N.C.J.’S MEDICAL STAFF, Nurses; NORFOLK
CITY JAIL; NORFOLK CITY JAIL MEDICAL STAFF,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-96-1787-AM)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Anthony Ferebee, Appellant Pro Se.       Samuel Lawrence
Dumville, Virginia Beach, Virginia; Deborah Sue Prince, HEILIG,
MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Ferebee appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.    Ferebee v. McCabe, No. CA-96-1787-AM (E.D.

Va. July 22, 1999).*     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 21, 1999, the district court’s records show that it was
entered on the docket sheet on July 22, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2